Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112


Applicant’s amendments filed 4/28/22 suffice to obviate the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, of claims 1-2, 4-15.

Applicant’s amendments filed 4/28/22 suffice to obviate the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, of claims 1, 2, 4-15. For the purpose of the art rejection presented infra a media content is considered music (please see ¶ 93 of the instant PGPub 20200204874: “the media content is music.”). For the purpose of the art rejection infra the media content will be considered a stream of media. The chronological-separated part of a media content will be considered individual songs within the media content stream and the sensor data acquired in relation will be considered as explicit or implicit user preferences gathered from user operation of a media playing device during the playback of the media content stream. To positively claim a portion of a song or composition Applicant should recite a portion of a song or a part of a musical composition rather than the  “chronologically-separated part of a media content.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-15 rejected under 35 U.S.C. 103 as being unpatentable over Martin: 20050021470 further in view of Master: 20130204813.

Regarding claim 1, 14, 15
Martin teaches:
An information processing apparatus, method and coded instructions (Martin: ¶ 347-352; Fig 1, 36: a media playback system operative upon a processor under direction of stored program instructions and operative for playing media tracks such as streaming media or other sources or subsequently occurring songs) comprising: 
a control unit executing on a processor and configured to generate a user evaluation (Martin: ¶ 5, 205- 208, 213-219, 268, 269; Fig 13, 31: a user interface records and stores explicit or implicit user preferences with regard to a playing media to generate a user station comprising likelihoods of playback for each of a collection of songs thereby generating long term and short duration user playback preferences for each/any song played back to/by a user) 
on a chronologically-separated part of a media content (Martin: ¶ 5, 95-98, 347-359; Fig 37: a metadata container comprises user preference scoring for each single work in the system including portions of a single work; a single work is delivered to a user as a chronologically distinct or separate part of a stream of media content; a single work typically comprises a song which is considered a chronologically separated part of a media library or stream of media contents, wherein the library or stream is considered a plurality of parts of media content; further Martin also discusses a preview portion of a media which when played out to a user determines user preference in the form of a user choosing or not choosing to purchase the song from which the portion was derived ), 
on the basis of a sensor data on a user (Martin: ¶ 72, 205- 208, 213-219, 268, 269; Fig 13, 31: operation of a button or other effectuator of a user interface by a distinct user operates to generate and store explicit or implicit user preferences with regard to a playing media, the playing media chronologically separate or distinct from other media in the stream of content and in the collection of songs, furthermore the media playback device is disclosed as portable and the sensors, switches etc. necessarily integrated into the device and thus “on” a user when the device is carried, transported, etc.) at a time of the chronologically separated part of the media content (Martin: ¶ 72, 83, 200-208, 213-219, 268, 269; Fig 13, 31: user preference data entered into a user interface, said data entered during playback of a particular song and operative to establish user preference data with regard to the song and/or parameters thereof including time of day data related thereto; see particularly ¶ 200: system maintains an elapsed playback time with respect to a user indication of preference), 
the sensor data being acquired in relation to listening and viewing of the media content (Martin: ¶ 200-208, 213-219, 268, 269; Fig 13, 31: the sensor data and the explicit and implicit user preferences derived therefrom result from user operation of transport controls and musical metadata displayed of a music playback user interface during the playback of media content in the form of music to a user) at the time of the chronologically separated part of the media content (Martin: ¶ 200: system maintains an elapsed playback time with respect to a user indication of preference), and 
store media preference information including at least the generated user evaluation in a storage unit (Martin: ¶ 205- 208, 213-219, 268, 269, 347-359; Fig 13, 31, 36, 37: a user interface records and stores explicit or implicit user preferences with regard to a playing media), 
wherein 
the chronologically separated part of the media content includes a portion of a media composition (Martin: Title; ¶ 4, 101: a system for selection of music and entry of user preference based thereon, a media comprises music and a portion thereof is considered a song; the system operates to play songs and/or portions thereof and establish metadata with regard to the playback of said songs, portions thereof and implicit, explicit, etc. user preference data related thereto), 
the control unit is further configured to generate the user evaluation on the portion of the musical composition on a basis of user preference data, parameters thereof at the time of the chronologically separated part of the media content (Martin: ¶ 72, 83, 205- 208, 213-219, 268, 269; Fig 13, 31: user preference data entered into a user interface, said data entered during playback of a particular song and operative to establish user preference data with regard to the song and/or parameters thereof including time of day data related thereto, wherein the musical part is considered substantially similar to the chronologically separated part, that is it is considered a song bearing metadata such as genre, etc.) , and 
the control unit is implemented via at least one processor (Martin: 78-85, 347; Fig 35, 36: system operates a user interface implemented via a processor and operative to receive user preference data, transport control data, etc.).

Martin does not explicitly teach the utility of location data suitable to for determination of sensor data including a location of the user at the time of the chronologically separated part of the media content and thereby generate the user evaluation on the portion of the musical composition on a basis of the location of the user.

In a related field of endeavor Master teaches a system for acquiring user interactions based on sensor data wherein a user interaction with a data object comprises determination of user data including timing data, user location data such as GPS coordinates or other location data, type of interaction etc. the interactions operable to determine user preference with regard to likes, dislikes and thereby make inferences with respect to the evolution and maintenance of user preferences such as with respect to music, etc. (Master: Abstract; ¶ 38, 53-58, 70-72; Fig 1, 2; etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the Martin music preference and recommender system to include the Martin taught parameters such as location, time stamp, etc. parameters. The average skilled practitioner would have been motivated to do so for the purpose of increasing the scope of the Martin recommender to embrace additional explicitly and implicitly indicated user contexts and would have expected only predictable results therefrom.

Regarding claim 2
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the control unit  is further configured to associate, as the media preference information, a user situation that is obtained from the sensor data with a user evaluation on the part (Martin: ¶ 205- 208, 213-219, 268, 269, 347-359; Fig 13, 31, 36, 37: a user interface records and stores explicit or implicit user preferences with regard to a playing media in situations where the user displays behavior to a sensor in the form of listening operation information wherein a user skips, replays or otherwise indicates explicit or implicit preference with regard to a chronologically separate part of media content such as an individual track of a stream). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 4
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the control unit  is further configured to generate preference information for each of user groups that are classified based on features of a plurality of users on the basis of the media preference information on each of the users (Martin: ¶ 205- 208, 213-219, 268, 269, 347-359; Fig 13, 31, 36, 37: a user interface records and stores explicit or implicit user preferences for each/any of a plurality of users with regard to a playing media to generate a user station comprising likelihoods of playback for each of a collection of songs thereby generating long term and short duration user playback preferences for each/any song played back to/by a user; different aspects of the preference information are associated with different users or groups of users and is aggregated in such a way as to be relevant to diverse groups of users such as the generation of a radio station, maintenance of genre information, etc.). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 5
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the media preference information is used to recommend music to a user (Martin: ¶ 94: user preference data useful in providing recommendation for songs to a user). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 6
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the control unit  is further configured to select, as a recommended musical composition, music that includes at least a musical part indicated by preference information corresponding to a user situation, on the basis of the media preference information. (Martin: ¶ 8-10, 205- 208, 213-219, 268, 269, 348-353, 384; Fig 13, 31, 36, 37: a user interface records and stores explicit or implicit user preferences for each/any of a plurality of users with regard to a playing media to generate a user station comprising likelihoods of playback for each of a collection of songs thereby generating long term and short duration user playback preferences for each/any song played back to/by a user; the preferences direct the selection of recommended songs which are presented to a user based on the music metadata preference information which comprises descriptors of the music parts common to both the preferred music and the recommended music). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 7
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the media preference information is used to automatically recommend music. (Martin: ¶ 8-10, 205- 208, 213-219, 268, 269, 348-353, 384; Fig 13, 31, 36, 37).
While Martin in view of Master does not explicitly teach the system, method, operative to automatically compose music to be recommended. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse, it is thus considered Admitted Prior Art (APA: Please see MPEP 2144.03) that the creation of playlists and/or the composition of musical pieces based on historical user media playback preferences would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of populating or otherwise providing a playlist and/or a composed music based on a user situation such as preferred music at a time of day, preferred music during a particular activity, etc. and would have expected predictable results therefrom.

Regarding claim 8
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the control unit is further configured to generate music using at least a musical part indicated by preference information corresponding to a user situation, on the basis of the media preference information. (Martin: ¶ 8-10, 205- 208, 213-219, 268, 269, 348-353, 384; Fig 13, 31, 36, 37: system generates music for a user based on preferences corresponding to user situations wherein the situation comprises an explicit or implicit indication of liking or disliking a music by the operation of a user interface). Martin in view of Master teaches the generation of music at least in the form of a next song based on implicitly and explicitly entered user preferences wherein the preferences are determined, mapped, etc. with respect to genre, and/or harmonic, rhythmic or melodic features of the media content. Further, Examiner has taken official notice which Applicant has failed to timely traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that generation of music such as a composition, playlist, etc. by automatic composition processes, systems, etc.; seeding processes, systems, etc. would have comprised an obvious inclusion for at least the purpose of providing a user with a novel listening experience in concert with the entered user preferences. (Applicant is invited to review at least Jehan: 20070291958 as provided by Examiner in prior office action for a system and method by which analyzed rhythmic, harmonic, etc. points within a particular musical composition may be used to procedurally generate additional musical compositions based thereon.)

Regarding claim 9
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the media preference information is used to provide advertising to a user. (Martin: ¶ 94: user preference data useful in providing recommendation for songs to a user; said recommendations including advertisement of works which a user may wish to purchase). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 10
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the media preference information includes a user evaluation on one of a music genre, a composer, and a singer (Martin: ¶ 8-10, 205- 208, 213-219, 268, 269, 348-353, 384; Fig 13, 31, 36, 37: the metadata container collects user preferences with respect to other specifics about a liked/disliked media the other specifics comprising genre, composer and/or featured performer). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 11
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the control unit  is further configured to cause a client terminal to provide a list of musical compositions that are recommended in accordance with a user situation by using the media preference information (Martin: ¶ 94: user preference data useful in providing recommendation for songs to a user; said recommendations including advertisement of works which a user may wish to purchase; said recommendations optionally comprising a list of compositions in the form of entire CD’s or compilations of songs). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Regarding claim 12
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein, in a presentation screen of a list of recommended musical compositions, a corresponding user situation is clearly indicated together with a list of musical compositions. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse, it is thus considered Admitted Prior Art (APA: Please see MPEP 2144.03) that the display of metadata in association with a user rating would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of allowing a user insight into the operational directives of a recommender system such as by the display of an interface comprising elements of Martin: Fig 33, 37 and would have expected only predictable results therefrom.

Regarding claim 13
Martin in view of Master teaches or suggests:
An information processing apparatus, method and coded instructions, wherein the control unit  is further configured to recognize a user situation in real time and causes a client terminal to replay a musical composition on the basis of a corresponding list of recommended musical compositions (Martin: ¶ 8-10, 205- 208, 213-219, 268, 269, 348-353, 384; Fig 13, 31, 36, 37: a situation including the operation of a transport control to replay a music is indicated by user operation of the interface). The claim is considered obvious over Martin as modified by Master as addressed in the base claim as it would have been obvious to apply the further teaching of Martin and/or Master to the modified device of Martin and Master.

Response to Arguments
Applicant’s arguments, see Claims and Remarks, filed 4/28/22, with respect to the rejection(s) of claim(s) 1, 2, 4-14 under 35 USC 103 over Martin in view of Neuhauser have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin in view of Master.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654